479 So.2d 379 (1985)
FIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF OPELOUSAS, Plaintiff-Appellee,
v.
Howard MANUEL, Defendant-Appellant.
No. 85-665.
Court of Appeal of Louisiana, Third Circuit.
November 19, 1985.
*380 Howard Manuel, in pro. per.
Young and Burson, J. Nilas Young, Eunice, for plaintiff-appellee.
Before FORET, STOKER and KING, JJ.

MOTION TO DISMISS
STOKER, Judge.
The plaintiff-appellee, First Federal Savings & Loan Association of Opelousas, moves to dismiss the unlodged appeal of the defendant-appellant, Howard Manuel.
The plaintiff filed an executory proceeding against the defendant. On March 25, 1985, the trial court issued an order of executory process against the defendant. On June 19, 1985, the defendant filed a Motion For A New Trial And To Set Aside Sale. On June 21, 1985, the defendant applied for and obtained an order of appeal from the Writ of Seizure and Sale.
For reasons other than those set forth by the plaintiff, this Court is ordering the appeal dismissed.
An appellate court may dismiss an appeal on its own motion where there is no right to an appeal. LSA-C.C.P. Art. 2162. Norbert v. Norbert, 419 So.2d 1247 (La. App.3rd Cir. 1982).
Louisiana Code of Civil Procedure Article 2642 provides, in pertinent part:
"Defenses and procedural objections to an executory proceeding may be asserted either through an injunction proceeding to arrest the seizure and sale as provided in Articles 2751 and 2754, or a suspensive appeal from the order directing the issuance of the writ of seizure and sale, or both.
A suspensive appeal from an order directing the issuance of a writ of seizure and sale shall be taken within fifteen days of the signing of the order. The appeal is governed by the provisions of Articles 2081 and 2086, 2088 through 2122, and 2124 through 2167 ..." (Emphasis added).
The defendant's appeal was not timely perfected. The trial court rendered an order directing the issuance of a writ of seizure and sale on March 25, 1985. The defendant did not apply for an order of appeal until June 19, 1985. Therefore, the defendant's appeal was untimely as it was not taken within fifteen days of the signing of the order directing the issuance of a writ of seizure and sale.
For the foregoing reasons, the defendant's appeal is dismissed.
APPEAL DISMISSED.